 In the Matter of RELIANCE REGULATOR CORPORATIONandMETAL TRADESCOUNCIL OF Los ANGELES AND VICINITYCase No. R4500.-Decided May 28, 1941Jurisdiction:gray iron castings manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until it is certified by the Board ; labororganization which did not appear at hearing accorded place on ballot withpermission to withdraw its name upon request where report of RegionalDirector showed that it represents a substantial number of employees ; electionnecessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceemployees, including working foremen but excluding clerical employees andsupervisory officials.Mr. Richard A. Perkins,for the Board.M. A. C. Thompson,of Alhambra, Calif., for the Company.Mr. James G. Russell,of Los Angeles, Calif., for the Council andthe I. A. M.Mr. Robert BlackandMr. E. A. Bird,of Los Angeles, Calif., forLocal No. 374.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 7, 1941, Metal Trades Council of Los Angeles andVicinity, herein called the Council, filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Reliance Regulator Corporation,Alhambra, California, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 18, 1941, the National Labor RelationsBoard herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigation32 N. L. R. B., No. 34.157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On April 18, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Council,International Association of Machinists, Lodge 311, A. F. L., a mem-ber of the Council and herein called the I. A. M., International Mold-ers and Foundry Workers of North America, Local 374, AFL,also a member of the Council and herein called Local 374, and UnitedElectricalRadio and Machine Workers of America, Local 1421,C. I. 0., herein called Local 1421, a labor organization claiming torepresent employees directly affected by the investigation.Pursuantto notice, a hearing was held on April 28, 1941, at Los Angeles, Cal-ifornia, before Thomas H. Kennedy, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board, the Company, theCouncil, the I. A. M., and Local 374 were represented by counsel orofficial representatives and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Local 1421 did not appear at the hearing.During the course of thehearing the Trial Examiner made various rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On May 7, 1941,the parties entered into a stipulation for correction of the record,which is hereby made a part of the record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BnSINESS OF THE COMPANYReliance Regulator Corporation, a California corporation and asubsidiary of the American Meter Company, is engaged in the manu-facture of gas regulators and gray iron castings at Alhambra, Cali-fornia.During the year 1940, it purchased between $150,000 and$200,000 worth of raw materials consisting chiefly of pig iron, coke,leather, and sand, nearly all of which were shipped to it from pointsoutside the State of California.During the same period its totalsaleswere valued at approximately $650,000, of which 20 per centwere shipped to points outside the State of California. The Companyemploys between 190 and 215 persons.H. THE ORGANIZATIONSINVOLVED.Metal Trades Council of Los Angeles and Vicinityis a labor organi-zationaffiliated with the American Federation of Labor, herein called RELIANCE REGULATOR CORPORATION159the A. F. of L. It is composed of A. F. of L. unions having juris-diction over employees in the metal trades industry in Los Angelesand vicinity.Included among its affiliates are International Associa-tion of Machinists, A. F. L., Lodge 311 and International Moldersand Foundry Workers Union, Local No. 374, both of which are labororganizations affiliated with the American Federation of Labor, ad-mitting employees of the Company to membership.United Electrical, Radio and Machine Workers of America, Local1421 is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting employees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONThe Council requested the Company to recognize it as the exclusivebargaining representative for the Company's production and main-tenance employees.The Company refused to grant such recognitionuntil the Council had been certified by the Board.A statement ofthe Regional Director, introduced in evidence at the hearing, showsthat both the Council and Local 1421 represent a substantial numberof employees in the unit found below to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the, several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Council contends that all production and maintenance em-ployees, including working foremen, but excluding clerical employeesand supervisory officials who have the power to hire and discharge,constitute a unit appropriate for the purposes of collective bargain-ing.The Company would exclude working foremen as well as theother employees whom the Council desires to exclude.IThe Council filed with the Regional Director 49 I A M authorization cards and 83 duespayments cards, of Local No 374,dated between January and Febiuary 1941The Re-gional Director found the signatures of all 132 cards to be genuine,130 being the names ofpersons on the Company's pay roll of January 6, 1941. There are approximately 205employees within the unit found below to be appropriate.Local No. 1421 filed 91 application cards, dated between June 1940 and March 1941, withthe Regional Director who found the signatures of 90 to be genuine, 68 being the names ofpersons on the Company's pay roll of January 6, 1941. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company's operations are divided between the foundry depart-ment and the machine-shop department.Local 374 has organizedthe employees in the foundry department and the I. A. M. has or-ganized the machine-shop workers.There is no jurisdictional con-flict between the two unions and both agree that the Council shallbe the collective bargaining representative for the employees in negoti-ations with the Company.The Company claims that working foremen should be excludedfrom the appropriate unit for the reason that they have the powerto recommend the discharge of employees.The Council, however,desires their inclusion.It appears that they work along side theemployees under their supervision and that their recommendations todischarge must be ratified by foremen.We shall include them inthe unit.'We find that all production and maintenance employees, includingworking foremen but excluding clerical employees and supervisoryofficials who have the power to hire and discharge, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Council desires to be certified on the basis of evidence intro-duced at the hearing.3We are of the opinion, however, that thequestion which has arisen concerning representation can best be re-solved by, and we shall accordingly direct, an election by secret ballot.At the hearing the Council requested that if the Board ordered anelection, the designation of Local No. 1421 be omitted from the balloton the ground that by reason of default at the hearing, Local No. 1421has automatically excluded itself from any place on the ballot.Thereport of the Regional Director ,4 however, showed that Local No.1421 represents a substantial number of the employees of the Com-pany.We shall direct that Local No. 1421 be designated on theballot, but we shall permit Local No. 1421 to withdraw from the2 SeeMatterof WillysOverland Motors,Inc.andInternational Union, United AutomobileWorkersof America, Local No.12, 9 N. L.R. B 924;Matter of Kawneer Companyand],coal 92, United Automobile Workers of America,22 N. L. R B. 995.2At the hearing,both the I. A. M. and Local 374 presented all their membership cards.A list of the names of the members in each union was made and introduced into evidence.The I A. M. produced 79 cards at the hearing,but the list introduced in evidence totaledonly 67 names, of which 60 were on the Company's pay roll of March 6, 1941.Local 374presented 123 cards at the hearing;the list introduced in evidence contained 123 names, ofwhich 101 were on the Company's pay roll of March 6, 1941, introduced in evidence.4See footnote 1,supra. RELIANCE REGULATOR CORPORATION161ballot upon filing a request with the Regional Director within five(5) days after the date of this Decision and Direction of Election.In the event that the Board ordered an election, the Company andthe Council requested that the pay roll of March 6, 1941, introducedinto evidence at the hearing, be used for the purposes of determiningeligibility to vote.We find no reason, however, to depart from ourusual practice.Accordingly, we shall direct that the employees ofthe Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Reliance Regulator Corporation, Alhambra,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All production and maintenance employees of the Company,including working foremen but excluding clerical employees and su-pervisory officials who have the power to hire and discharge, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Reliance Regulator Corporation, Alhambra, California; anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board; and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesof the Company, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including workingforemen and employees who did not work during such pay-roll period 162DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing clerical employees and supervisory officials who have the power tohire and discharge, and employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedfor the purposes of collective bargaining, by Metal Trades Councilof Los Angeles and Vicinity, affiliated with the American FederationofLabor, or by United Electrical Radio and Machine Workersof America, Local 1421, affiliated with the Congress of IndustrialOrganizations, or by neither.